Citation Nr: 0939822	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by polyclonal protein, possibly early stage multiple myeloma, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to June 
1970 and unverified service in the National Guard.  He 
received the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The record reflects that the Board received additional 
evidence from the Veteran that was associated with the claims 
folder in April 2009, after the issuance of the March 2009 
Supplemental Statement of the Case (SSOC). As such, the RO 
has not considered such evidence in compliance with Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial 
RO consideration of this evidence is currently of record.  
However, the Board finds that a remand for RO consideration 
is not warranted.  The newly received statement is a 
reiteration of the Veteran's prior statements, relates to his 
claim for entitlement to service connection for a lung 
disability, and is a statement regarding his opinion of the 
VA system.  Therefore, this evidence is not probative with 
regard to the issue here on appeal, and a remand for RO 
consideration is not necessary.

This matter was previously before the Board in July 2008 and 
May 2009 and was remanded for further development.  It has 
now returned to the Board for further appellate 
consideration. 

The Board notes that the Veteran's claim for entitlement to 
service connection for respiratory cancer (claimed as nodules 
in both lungs) was denied by an August 2006 rating decision.  
During his testimony at the September 2009 videoconference 
hearing, the Veteran again raised the issue of entitlement to 
service connection for the lung nodules.  The Board finds 
that this could be an informal claim to reopen the issue of 
entitlement to service connection for respiratory cancer and 
refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  Competent medical evidence of record establishes that the 
Veteran has polyclonal gammopathy, of unknown etiology, with 
no effect on his daily life.

2.  The competent medical evidence reflects that there is no 
evidence that the Veteran has multiple myeloma.


CONCLUSION OF LAW

The Veteran is not shown to have a disability manifested by 
polyclonal protein, to include multiple myeloma, which was 
incurred in, or aggravated by, active service, to include 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in January 2006, VA 
informed the appellant of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The VA correspondence was deficient 
in that it did not inform the Veteran that a disability 
rating and effective date would be assigned if service 
connection was awarded.  The Board finds that this deficiency 
is not prejudicial to the Veteran.  Due to the Board's 
finding that the preponderance of the evidence is against a 
finding of service connection, no effective date or 
disability rating will be assigned; therefore, the Veteran 
cannot be prejudiced by a lack of such notice.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), VA 
examination and treatment records, and the Veteran's 
statements in support of his claims, to include his testimony 
at a videoconference Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issues on 
appeal was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
reading of the Veteran's claims file and medical records, 
laboratory findings, and a physical examination.  It 
considers all of the pertinent evidence of record, to include 
urine and blood laboratory results, and the statements of the 
Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).



Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2009).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The evidence of record reflects that the Veteran served in 
the Republic of Vietnam. As such, it is presumed that he was 
exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  However, as discussed 
below, service connection is not warranted.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997). 

Here, there is no evidence of polyclonal protein, during 
service or for many years thereafter.  In June 2005, the 
Veteran participated in a VA Agent Orange examination.  A 
June 2005 VA medical report addendum reflects that the 
Veteran had  no conditions "probably" related to Agent 
Orange exposure.  A July 2005 VA medical record reflects "an 
apparent polyclonal gammopathy -immunoglobulin (IgM)".  The 
Veteran was informed, by September 2005 VA correspondence, 
that VA had diagnosed "polyclonal (possible early stage of 
multiple myeloma)" during the VA Agent Orange examination.  
The Veteran filed a claim for service connection for 
polyclonal based on the diagnosis.  An August 2005 VA medical 
record reflects "an apparent polyclonal gammopathy -IgM" 
and that Kappa and Lambda typing appear increased.

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007) 
defines polyclonal as "derived from different cells; of or 
pertaining to multiple clones".  Gammopathy is defined as 
"a condition marked by disturbed immunoglobulin synthesis."

An October 2005 VA medical record reflects that no further 
hematology evaluation was necessary for polyclonal protein 
and that the Veteran was discharged from the oncology clinic.  

An April 2007 VA medical record reflects that the Veteran has 
polyclonal IgM which is asymptomatic.

An August 2008 VA examination report reflects that the 
Veteran did not have bone pains, his appetite was good, he 
had no weight loss, no fever or chills, no fractures by 
history, and no treatment for multiple myeloma.  The report 
further reflects that there is no evidence of multiple 
myeloma, and the Veteran's incidence of polyclonal gammopathy 
is of undetermined significance.  The examiner noted that 
polyclonal gammopathy is usually asymptomatic, the Veteran's 
clinical examination was normal, the Veteran was stable, and 
there were no effects of the problem on usual daily 
activities.  The examiner further noted that the Veteran's 
test levels had not changed over the last three years, and 
that no treatment was recommended.  The etiology of the 
problem was unknown.  The examiner opined that the Veteran 
does not have a disability related to Agent Orange exposure. 

The Veteran testified at the September 2009 Board hearing, 
that he does not have any diagnosis from any private doctors 
of multiple myeloma and/or any disease, which a doctor 
believes is related to the polyclonal problem that is in his 
blood.  (See transcript, page 4)

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran's 
polyclonal gammopathy represents only a laboratory finding, 
and not an actual disability in and of itself for which VA 
compensation benefits are payable. 

Based on the above noted evidence of record, the Veteran does 
not have a disability for VA purposes.  In the absence of a 
current diagnosis of a disability, the evidence cannot 
establish a causal connection between the claimed disability 
and service, to include presumptive service connection due to 
herbicide exposure.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54- 56 (1990).  Entitlement to service 
connection for polyclonal gammopathy (possible early stage 
myeloma) must be denied.  


ORDER

Entitlement to service connection for a disability manifested 
by polyclonal protein, possibly early stage multiple myeloma, 
to include as due to Agent Orange exposure, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


